Title: To George Washington from William Heath, 14 April 1781
From: Heath, William
To: Washington, George


                        
                            
                            Dear General,
                            West point April 14. 1781. 9 o’clock P.M.
                        
                        I have just received the inclosed from Capt. Pray, by which it seems the fleet has returned from the
                            southward, but whether with or without troops, does not yet appear. There certainly are several movements which require
                            critical observations. Simpson the deserter (or whatever he may be) who I sent up this afternoon, says a large number of
                            four and two horse waggons had been brought from Long island to West Chester, as was said, for a grand forage—their
                            numbers being upwards of one hundred. By Capt. Pray’s letter the militia of West Chester county have been called in for
                            some purpose—and if his information is true, the 42d regiment, at least, has returned to New York. The collecting of
                            forage may be a necessary step preparatory to the embarkation; especially if the 17th Dragoons are to embark—and the
                            waggons may be designed for no other purpose, or they may have another object. I have cautioned Colo. Greene and Capt.
                            Pray, if possible to develop their motions and designs, to guard against a surprise and to give me the earliest
                            intelligence they obtain.
                        By the gazette extraordinary it seems the flames of war are likely to spread, if the accounts are to be
                            credited.
                        I wish the musket cartidges may be ordered down as soon as possible—and give me provisions, are at present my
                            only request. I have the honor to be With the greatest respect Your Excellency Most obedient servant,
                        
                            W. Heath
                        
                    